DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the claim amendment filed 7/06/2021, the restriction requirement set forth in the Office action mailed on 2/04/2021 is hereby withdrawn. 
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claims 1 and 9-38 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not show or teach: 
(i) a pedal drive system comprising: a manual drive train with a pair of pedals; a lower unit having a propeller and mechanically coupled to the pair of pedals such that rotation of the pair of pedals results in a thrust output at the lower unit; an assist drive train having an engaged position and a disengaged position, wherein in the engaged position a torque from a motor of the assist drive train is transferred to the manual drive train; a sensor arrangement for monitoring at least one operational parameter of the pedal drive system; a controller in operable communication with the sensor arrangement to interpret information from the sensor arrangement regarding the at least one operational parameter; and wherein the controller is operably connected to the assist drive train to selectively transition the assist drive train from the disengaged position to the engaged position and from the engaged position to the disengaged position, as set forth in claim 12; or
(ii) a method of operating a pedal drive system of a watercraft, the pedal drive system including a manual drive train with a pair of pedals, a lower unit for converting a manual pedal force input at the pedals to a thrust output at the lower unit, and an assist drive train operable to produce a torque output for the lower unit, the method comprising: transitioning the assist drive train from a disengaged position to an engaged position, wherein in the engaged position, a torque from a motor of the assist drive train is transferred to the manual drive train, and wherein in the disengaged position that motor is mechanically decoupled from the manual drive train; monitoring at least one operational parameter of the pedal drive system using a sensor arrangement and a controller; and automatically transitioning the assist drive train from the engaged position to the disengaged position based upon a pedal state change indicated by a change in the at least one operational parameter, as set forth in claim 15.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617